Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James E Cole on 1/25/21.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 13, after “worm gear” please add --and a second end extending from said first end further from said worm gear—
In claim 1, line 13, after “a second arm portion”, please add -- having a first end portion closer to said first arm portion and a second end portion --
In claim 1, end of line 13 and beginning of line 14, please delete “spaced farther from said worm gear” and add -- and positioned closer to the shroud—instead.
In claim 1, line 14, please delete “a” in front of “second end” and add –said—instead. 

In claim 1, at the beginning of line 18, please delete “a” in front of “second end” and add –said—instead. 
In claim 12, please delete “claim 11” and add –Claim 5—
In claim 14, please delete “claim 10” and add –Claim 1—
Please cancel claims 9-11
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/HELENA KOSANOVIC/           Primary Examiner, 
Art Unit 3762 
012620